Case 2:15-cv-05642-CAS-JC Document 327 Filed 06/12/19 Page 1 of 5 Page ID #:3739



   1 Michael A. Kahn (pro hac vice)
     Kahn@capessokol.com
   2 Lauren R. Cohen (pro hac vice)
     lcohen@capessokol.com
   3 CAPES SOKOL
     7701 Forsyth Blvd. 12th Floor
   4 St. Louis, MO 63015
     (314) 721-7701
   5
     Eric. F. Kayira (pro hac vice)
   6 eric.kayira@kayiralaw.com
     KAYIRA LAW, LLC
   7 200 S. Hanley Road, Suite 208
     Clayton, Missouri 63105
   8 (314) 899-9381
   9 Daniel R. Blakey (SBN 143748)
     blakey@capessokol.com
  10 CAPES SOKOL
     3601 Oak Avenue
  11 Manhattan Beach, CA 90266
  12
       Attorneys for Plaintiffs
  13                        UNITED STATES DISTRICT COURT
  14                 CENTRAL DISTRICT OF CALIFORNIA
  15 MARCUS GRAY, et al.,
  16         Plaintiffs,           CASE NO. 2:15-cv-05642-CAS (JCx )

  17         v.                             Honorable Christina A. Snyder

  18 KATHERYN ELIZABETH                    PLAINTIFFS’ MOTION IN LIMINE
     HUDSON, et al.,
                                           NO. 1 TO EXCLUDE USE OF
  19
              Defendants.                  “DIRECT ACCESS” ELEMENTS
  20                                       TO REBUT EVIDENCE OF
                                           WIDESPREAD DISSEMINATION
  21
                                           Final Pretrial Conference
  22                                       Date: July 1, 2019
                                           Time: 11 a.m.
  23                                       Courtroom: 8D
  24                                       Trial: July 16, 2019
  25
  26
  27
  28

       PLAINTIFFS’ MOTION IN LIMINE TO EXCLUDE “DIRECT ACCESS” ELEMENTS OR ARGUMENTS
Case 2:15-cv-05642-CAS-JC Document 327 Filed 06/12/19 Page 2 of 5 Page ID #:3740



   1               PARTIES AND THEIR ATTORNEYS OF RECORD:
   2        PLEASE TAKE NOTICE that at the Pretrial Conference on July 1, 2019 at
   3 11 a.m. in Courtroom 8D of this Court, located on the 8th Floor of the First Street
   4 Courthouse,350 W. First Street, Los Angeles, CA 90012, Plaintiffs will and do
   5 hereby move in limine for an order excluding argument and evidence by
   6 Defendants attempting to require that proof of direct access—namely, that these
   7 defendants took affirmative action to listen to Plaintiffs’ song—is needed to
   8 establish access through widespread dissemination of Plainitiffs’ song.
   9        This Motion is made following the conferences of counsel pursuant to Local
  10 Rules 7-3 and 16-2.6, which took place on May 23 and June 6 , 2019.
  11        This motion is based upon this Notice of Motion and Motion, Rules 401 and
  12 403 of the Federal Rules of Evidence, and any further briefing regarding this
  13 motion, the pleadings and evidence in the Court’s files, and such other evidence
  14 and arguments that the Court may consider at the hearing on this motion.
  15
  16 Dated: June 12, 2019                  /s/ Michael A. Kahn
                                           Michael A. Kahn (pro hac vice)
  17                                       Lauren R. Cohen (pro hac vice)
                                           Daniel R. Blakey (SBN 143748)
  18                                       CAPES SOKOL
  19                                       Attorneys for Plaintiffs
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               2
       PLAINTIFFS’ MOTION IN LIMINE TO EXCLUDE “DIRECT ACCESS” ELEMENTS OR ARGUMENTS
Case 2:15-cv-05642-CAS-JC Document 327 Filed 06/12/19 Page 3 of 5 Page ID #:3741



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2
           As stated in Instruction 17.18 of the Ninth Circuit’s Manual of Model Jury
   3
       Instructions, plaintiffs must prove by a preponderance of the evidence that the
   4
       defendants had access to the plaintiffs’ song, “Joyful Noise.” Such access can be
   5
       proven by showing that defendants “had a reasonable opportunity to hear
   6
       plaintiffs’ work before defendants’ work was created.” Id.
   7
           The Supplemental Instructions go on to identify three ways to prove access: (1)
   8
       direct access, (2) widespread dissemination of plaintiffs’ work, or (3) “a similarity
   9
       between the plaintiff’s work and the defendant’s work that is so ‘striking’ that it is
  10
       highly likely the works were not created independent of one another.” Indeed, as
  11
       the commentary to the Supplemental Instructions explains, “often widespread
  12
       dissemination approach is coupled with theory of ‘subconscious copying,’ i.e., the
  13
       defendant heard the plaintiff’s song and copied it without realizing he was copying
  14
       plaintiffs’ song. Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th Cir.
  15
       2000). (“Everything registers somewhere in our memories, and no one can tell
  16
       what may evoke it. Once it appears that another has in fact used the copyright as
  17
       the source of this production, he has invaded the author’s rights. It is no excuse that
  18
       in so doing his memory has played him a trick.”).
  19
             Plaintiffs do not intend to prove access through evidence of direct access.
  20
       Instead, their evidence will focus on the other two ways to prove access—
  21
       widespread dissemination and striking similarity. This motion addresses
  22
       Defendants’ improper attempt to use “direct access”—or, more precisely, their
  23
       denial of direct access—to refute evidence of widespread dissemination.
  24
       Specifically, as most clearly evident in Defendants’ expert witness reports
  25
       regarding the MySpace and YouTube views, Defendants argue that proof of
  26
       widespread dissemination requires proof that Defendants took affirmative action to
  27
     access Plaintiffs’ song. This conflation of widespread dissemination and direct
  28                                            3
       PLAINTIFFS’ MOTION IN LIMINE TO EXCLUDE “DIRECT ACCESS” ELEMENTS OR ARGUMENTS
Case 2:15-cv-05642-CAS-JC Document 327 Filed 06/12/19 Page 4 of 5 Page ID #:3742



   1 access will confuse the jury and undermine the purpose of the jury instructions on
   2 access.
   3         Proof of widespread dissemination has never required proof of direct access.
   4 In the era before the Internet, a common way to prove widespread dissemination
   5 was through record sales. If the sales were high enough, that was sufficient proof
   6 of access via widespread dissemination. For example, the sale of 1 million records
   7 was deemed widespread dissemination in Arnstein v. Porter, 154 F.2d 464, 469 (2d
   8 Cir. 1946), regardless of whether the actual defendant bought an album or listened
   9 to the album.
  10         Here, the defendants will attempt to circumvent that body of law by arguing
  11 that even if there was widespread dissemination, they should be exempt because
  12 that had to take affirmative action in order to have access to the song. But the
  13 injection of that additional element—namely, proof of direct access—materially
  14 conflicts with the essence of what constitutes widespread dissemination.
  15         The standard for proving access through “widespread dissemination”
  16 requires only a showing of a “reasonable possibility…that an alleged infringer had
  17 the chance to view the protected work.” L.A. Printex Indus., Inc., v. Aeropostale,
  18 Inc., 676 F. 3d 841, 846-47 (9th Cir. 2012) (“The evidence required to show
  19 widespread dissemination will vary from case to case.”) Plaintiffs are not required
  20 to prove where or how Defendants heard Joyful Noise, nor are they required to
  21 prove that any particular one of the millions of viewers/listeners on Myspace took
  22 affirmative action to view/listen to Joyful Noise.
  23         Plaintiff will offer evidence that Joyful Noise was widely disseminated over,
  24 among other means, the internet, and that such dissemination, together with the
  25 other forms of dissemination, was sufficiently widespread such it is reasonably
  26 possible that the Defendants had the chance to hear it. Accordingly, whether any
  27 viewer, including defendants, took specific affirmative action to view the song on,
  28                                            4
       PLAINTIFFS’ MOTION IN LIMINE TO EXCLUDE “DIRECT ACCESS” ELEMENTS OR ARGUMENTS
Case 2:15-cv-05642-CAS-JC Document 327 Filed 06/12/19 Page 5 of 5 Page ID #:3743



   1 for example, YouTube, is not a required element of the proof of widespread
   2 dissemination—just as, in an earlier era of record sales, proof of widespread
   3 dissemination did not require proof that the defendant bought the record.
   4         As the Court explained in its opinion denying Defendants’ motion for
   5 summary judgment on the issue of access (Doc. 299):
   6               [T]he Court is persuaded that plaintiffs have shown more than
   7         just mere posting of “Joyful Noise” on the internet. Due to the
   8         millions of views and plays of “Joyful Noise” on YouTube and
   9         Myspace, both readily accessible websites, and the success and
  10         popularity of “Joyful Noise” in the Christian hip-hop/rap industry, a
  11         reasonable jury could conclude that there is more than a “bare
  12         possibility” that defendants—who are experienced professional
  13         songwriters—had the opportunity to hear “Joyful Noise.”
  14         Accordingly, the Court should enter an order preventing Defendants from
  15 attempting to refute proof of widespread dissemination through argument or
  16 evidence that Defendants did not have direct access to Plaintiffs’ song. Allowing
  17 such evidence and argument would misstate the law and unfairly prejudice
  18 Plaintiffs, confuse the issues, and mislead the jury. Fed.R.Evid. 403.
  19 Dated: June 12, 2019
                                           s/ Michael A. Kahn
  20                                       Michael A. Kahn (pro hac vice)
                                           Kahn@capessokol.com
  21                                       Lauren R. Cohen (pro hac vice)
                                           lcohen@capessokol.com
  22                                       Capes Sokol Goodman Sarachan PC
                                           7701 Forsyth Blvd., 12th Floor
  23                                       St. Louis, MO 63105
                                           Telephone: (314) 721-7701
  24
                                           Eric F. Kayira (pro hac vice)
  25                                       Clayton, Missouri 63105
  26                                       Daniel R. Blakey (SBN 143748)
                                           Manhattan Beach, CA 90266
  27                                       Attorneys for Plaintiffs
  28                                            5
       PLAINTIFFS’ MOTION IN LIMINE TO EXCLUDE “DIRECT ACCESS” ELEMENTS OR ARGUMENTS
